151 U.S. 137 (1894)
BALTIMORE TRACTION COMPANY
v.
BALTIMORE BELT RAILROAD COMPANY.
No. 994.
Supreme Court of United States.
Submitted December 11, 1893.
Decided January 8, 1894.
ERROR TO THE BALTIMORE CITY COURT.
*138 Mr. John K. Cowen and Mr. William Irvine Cross for the motion.
Mr. Nicholas P. Bond opposing.
THE CHIEF JUSTICE:
These were proceedings in condemnation, commenced June 15, 1892, in accordance with section 167 of article 23 of the Code of Public General Laws of the State of Maryland, plaintiff in error appearing therein.
It was objected below that that section violated the Fourteenth Amendment of the Constitution of the United States, in that the owner of land condemned thereunder might be deprived of his property without due process of law because the act did not provide for any notice to him of the proceedings; but it had been previously decided by the Court of Appeals of Maryland that the act, properly construed, required notice. Baltimore Belt Railway Co. v. Baltzell, 75 Maryland, 103.
We are bound to accept this conclusion of the state court as to the proper construction of the statute of the State. Green v. Neal, 6 Pet. 291; Davie v. Briggs, 97 U.S. 628; Louisville &c. Railway v. Mississippi, 133 U.S. 587, 590. At the time of these proceedings, therefore, notice was required. No suggestion is made that the validity of the statute was drawn in question as repugnant to the Constitution of the United States in any other particular, and as the want of requirement of notice did not exist, the alleged ground of our jurisdiction fails.
Writ of error dismissed.